WESTERFIELD, J.
This is a suit by one partner against another for $200.00. Its determination involves a liquidation of the partnership. The lower court maintained a plea to the jurisdiction, ratione materiae, and plaintiff has appealed.
The plea was properly maintained by the court, a qua. We know of no provision of the constitution, defining the jurisdiction of the First City Court, which would give jurisdiction in this case, and we have been referred to none.
The judgment appealed from is affirmed.